741 N.W.2d 378 (2007)
BRIGGS TAX SERVICE, L.L.C., Kay Bee Kay Properties, L.L.C., and 15651 Warren Ave Co., L.L.C., Plaintiffs-Appellants,
v.
DETROIT PUBLIC SCHOOLS, Detroit Board of Education, City of Detroit, Wayne County Treasurer, Kenneth Burnley, Ken A. Forrest, Dori Freelain, Pamela Anstey, Michael Bridges, Mary Ellis, Robert Moore, Nelida Bravo, Mavis Cofield, W. Frank Fountain, Gerald K. Smith, Reginald Turner, Tom Watkins, William C. Brooks, Belda Garza, Michael Tenbusch, Geneva Williams, Mark A. Douglas, Allan Spooner, and Alma Stalworth, Defendants-Appellees.
Docket No. 133737. COA No. 271631.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the March 13, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.